Dismissed and Memorandum Opinion filed November 6, 2003








Dismissed and Memorandum Opinion filed November 6,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01182-CR
____________
 
EX PARTE JOSE LUIS SERVIN
 

 
On Appeal from the
177th District Court
Harris County, Texas
Trial Court Cause No. 903,543
 

 
M E M O R A N D U M  
O P I N I O N
Appellant, Jose Luis Servin,
appeals the denial of habeas corpus relief. 
The trial court denied appellant=s application for writ of habeas
corpus on June 11, 2003.  Claiming that
he failed to receive notice of this denial until September 30, 2003, appellant
filed an untimely notice of appeal on October 14, 2003. 




Under Texas Rule of Appellate Procedure 26.2(a)(1), a notice of appeal must be filed within 30 days after
the trial court enters an appealable order.  A notice of appeal which complies with the
requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction.  Slaton
v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998).  The requirements of Rule 26 apply even when
an appellant claims to have learned about the denial of habeas relief after
expiration of the time to perfect appeal. 
See Ex parte Brew, 954 S.W.2d 107, 108
(Tex. App.CSan Antonio 1997, no pet.) (addressing
the predecessor to Rule 26).  If an
appeal is not timely perfected, a court of appeals does not obtain jurisdiction
to address the merits of the appeal. 
Under those circumstances it can take no action other than to dismiss
the appeal.  Slaton, 981 S.W.2d at
210; see Brew, 954 S.W.2d at 108. 

Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed November 6, 2003.
Panel consists of Justices
Edelman, Frost, and Guzman .
Do Not Publish C Tex. R.
App. P. 47.2(b).